Citation Nr: 1425146	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease, right knee. 

4.  Entitlement to an initial rating higher than 10 percent for service-connected cartilage injury, with post-operative degenerative changes, left knee. 

5.  Entitlement to an effective earlier than February 9, 2007, for the grant of service connection for degenerative joint disease, right knee. 

6.  Entitlement to an effective earlier than February 9, 2007, for the grant of service connection for cartilage injury, with post-operative degenerative changes, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.

The Veteran testified at a Board hearing in Washington, DC before the undersigned in August 2012.

The issues of entitlement to higher ratings for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service connection claim for sleep apnea was previously denied in a May 2005 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the May 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that the Veteran's sleep apnea is proximately due to the Veteran's service-connected PTSD and/or his military service.

4.  In August 2012, prior to the promulgation of a decision on the issue of entitlement to an effective earlier than February 9, 2007, for the grant of service connection for degenerative joint disease, right knee, the Veteran withdrew his appeal at his hearing.  

5. In August 2012, prior to the promulgation of a decision on the issue of entitlement to an effective earlier than February 9, 2007, for the grant of service connection for cartilage injury, with post-operative degenerative changes, left knee, the Veteran withdrew his appeal at his hearing.  


CONCLUSIONS OF LAW

1.  The May 2005 denying service connection for sleep apnea rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the May 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for sleep apnea; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to an effective earlier than February 9, 2007, for the grant of service connection for degenerative joint disease, right knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

5. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an effective earlier than February 9, 2007, for the grant of service connection for cartilage injury, with post-operative degenerative changes, left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Sleep Apnea

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for sleep apnea was originally denied in a May 2005 rating decision on the basis that there was no evidence this disability either occurred in or was caused by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

On February 9, 2007 the Veteran submitted a petition to reopen a claim of service connection for sleep apnea.  He also submitted a private medical opinion dated in December 2005, which noted that the Veteran's sleep apnea was directly related to his PTSD and actually had been with him before he exited military service. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates the Veteran's sleep apnea to his service-connected PTSD and his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection for Sleep Apnea

The basis of the Veteran's service connection claim for his sleep apnea is that it is the result of his service-connected PTSD.  However, he also argues that his sleep apnea first manifested during his military service.  

The service treatment records show that in November 1985 the Veteran was diagnosed as having a sleep disturbance.  Post-service records show a diagnosis of sleep apnea in 2003.  The Veteran submitted a medical opinion dated in December 2005, which relates the Veteran's sleep apnea to his service-connected PTSD and also notes that the Veteran had a sleep disorder in service.  The physician noted that the Veteran reported that his squad members would complain about his snoring that would disrupt their sleep.  The physician further noted that it had been well-documented that there was a correlation between sleep disorders and PTSD.  The physician submitted copies of these studies supporting his opinion.  

As the record shows that the Veteran was diagnosed as having a sleep disturbance in service, post-service evidence of a diagnosis of sleep apnea, and a medical opinion relating the Veteran's sleep apnea to his service-connected PTSD and military service, resolving all doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 C.F.R. § 3.102 (2013).

III.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204 (2013). 

At his August hearing before the Board, the Veteran and his representative withdrew his appeal as to the issues of entitlement to effective dates earlier than February 9, 2007 for the grant of service connection for degenerative joint disease of the right knee and a cartilage injury with post-operative changes of the left knee.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.  

Entitlement to service connection for sleep apnea is granted.

The appeal of the claim of entitlement to an effective earlier than February 9, 2007, for the grant of service connection for degenerative joint disease, right knee, is dismissed. 

The appeal of the claim of entitlement to an effective earlier than February 9, 2007, for the grant of service connection for cartilage injury, with post-operative degenerative changes, left knee, is dismissed. 


REMAND

The Veteran seeks entitlement to higher disability ratings for his service-connected knee disabilities.  He is presently rated based on limitation of motion due to arthritis; however, the Veteran contends and the evidence shows that he also has instability in the knees, which would warrant a separate rating.  The Veteran was last evaluated for compensation and pension purposes in December 2007 for his knee disabilities.  Given that more than six years have passed since the Veteran was last evaluated and that he testified at the August 2012 hearing as to having more pain in his knees since he was last evaluated, another examination is warranted to address the present severity of his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain copies of any relevant SSA records that were the basis for the October 2004 grant of benefits.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2013).  

2.  Make arrangements to obtain copies of additional VA treatment records from the VAMC in Richmond, VA and/or St. Petersburg, Florida, dated since October 2005.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3.  Ask the Veteran to identify any additional treatment he has received for his knee disabilities that are not of record.  Make efforts to obtain any relevant records identified by the Veteran.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing, including any x-rays or MRI studies, should be conducted.  The examiner should evaluate the Veteran's knees and identify and describe in detail all impairment(s) attributable to the Veteran's service-connected knee disabilities.

In addition the examiner should do the following:  

(a)  Conduct range of motion testing of the knees, specifically noting whether - upon repetitive motion of either knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If possible, the examiner should express any additional limitation of motion in terms of additional degrees of motion lost. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when either knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right or left knee, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint on either knee. 

(d)  State whether there is any impairment of the tibia and fibula with malunion with slight, moderate, or marked knee or ankle disability; or nonunion of the tibia and fibula with loose motion requiring brace.

(e)  State whether there is recurrent subluxation or lateral instability and if so, whether it is slight, moderate, or severe. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the VA examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


